DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 3-10 are currently pending
Claim 2 is now canceled
Claims 11-15 were previously withdrawn from consideration
Claims 1 and 6-8 are currently amended
Claims 1 and 3-10 are currently rejected

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the filtrate” on line 9.  There is insufficient antecedent basis for this limitation in the claim.  Did Applicant intend to recite “the filtrate stream” instead?  Claims 3-10 are also rejected since these claims depend on claim 1.
Claim 3 recites the limitation "method of claim 2,” on line 1.  A claim cannot depend on a canceled claim.
Claim 8 recites the limitation "one or both of:” on line 9.  It is unclear and confusing what Applicant is trying to claim by ‘one or both’ especially because there are multiple steps recited such as d), e), f), g), h) and i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mantell Myron (EP 0009527) (hereinafter “Mantell”).

Regarding Claim 1:
	Mantell teaches a method of monitoring a filtration and washing operation on a solid-state bulk material in a filter apparatus for cake filtration (see FIGS. 1-2) (see page 1 under “Field of the Invention” – “…relates to liquid filtering and more particularly, to the period washing of the filter cake.”), comprising:
	separating the solid-state bulk material in a suspension medium using a filter element for the cake filtration (see page 3 lines 5-7 – “an influent stream is passed through a filter bed separating contained particulate material from the mother liquor”) (see page 3 lines 9-12 – “A wash step is then commenced in which a wash liquor is passed through a filter bed, washing mother liquor and/or soluble components sorbed or deposited on the filter bed or filter cake.”);
	leading off the suspension medium in the form of a filtrate stream (see page 3 lines 9-12 – “A wash step is then commenced in which a wash liquor is passed through a filter bed, washing mother liquor and/or soluble components sorbed or deposited on the filter bed or filter cake.”);
	measuring at least one parameter value of the filtrate stream over a period of the filtration and washing operation (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’), wherein the at least one parameter value includes one or more of refractive index, density, ultrasound transit time, redox potential, cumulative spectroscopic properties, absorption, impedance, color, pH conductivity, or a fluorescence signal of the filtrate stream (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 6 lines 20-23 – “The system inherently also makes a highly reliable measurement of the salts remaining in the cake by measuring the conductivity of the water extract after a period in which the wash step is interrupted…”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’); and
	conducting a change analysis of the at least one parameter value over the period of the filtration and washing operation to ascertain at least one of an end of the filtration and washing operation or an effectiveness of the filtration and washing operation (see page 3 lines 15-21 – “The flow is then resumed for a predetermined minimum time period and if the concentration of soluble salts in the wash liquid is, at the end of said minimum time period, not above a predetermined minimum level, the wash step is terminated.  Otherwise, the wash step is intermittently repeated until such time as the aforenoted termination occurs.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’) (see page 14 lines 1-4 – “…possible to wash the cake at very low flow rate thereby maximizing the effectiveness of the wash flow, minimizing the quantity of required wash fluid, but maximizing the wash time period.”).
	Although Mantell teaches filtering and separating a solid-state bulk material in a suspension medium into a filtrate stream and a filter cake, Mantell does not explicitly teach leading off the suspension medium into a filtrate outlet.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration and washing system and method of Mantell to further lead the suspension medium to a corresponding filtrate outlet for further processing and/or disposal and/or storage (see page 5 lines 7-9 – “The wash process removes mother liquid entrapped within the filter bed or filter cake and permits recovery of this product should it be valuable.”).

Regarding Claim 3:
	Mantell teaches the method of claim 1, wherein at least one of the refractive index or the density of the filtrate stream is measured (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’).
	Although Mantell does not explicitly teach refractive index or density of the filtrate stream, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to further measure refractive index or density of the filtrate stream, along with concentration, to achieve the desirable result of improving filtration efficiency and effectiveness of the filter cake washing operation (see page 3 lines 15-21 – “The flow is then resumed for a predetermined minimum time period and if the concentration of soluble salts in the wash liquid is, at the end of said minimum time period, not above a predetermined minimum level, the wash step is terminated.  Otherwise, the wash step is intermittently repeated until such time as the aforenoted termination occurs.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’) (see page 14 lines 1-4 – “…possible to wash the cake at very low flow rate thereby maximizing the effectiveness of the wash flow, minimizing the quantity of required wash fluid, but maximizing the wash time period.”).

Regarding Claim 4:
	Mantell teaches the method of claim 1, wherein the at least one parameter value over the period are transmitted as measurement data to an archiving module for storage of the measurement data and stored with a timestamp t (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’).

Regarding Claim 5:
	Mantell teaches the method of claim 1, wherein the change analysis is computer-implemented (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 11 lines 12-14 – “The indicator of completion of the wash can be rendered visually and/or audibly if desired and the next step can be manually or automatically initiated.”) (see page 12 ‘Table’).

Regarding Claim 9:
	Mantell teaches the method of claim 5, wherein the method is used for online monitoring of the filtration and washing operation (see FIGS. 1-2) (see page 1 under “Field of the Invention” – “…relates to liquid filtering and more particularly, to the period washing of the filter cake.”) (see page 11 lines 12-14 – “The indicator of completion of the wash can be rendered visually and/or audibly if desired and the next step can be manually or automatically initiated.”).

Regarding Claim 10:
	Mantell teaches the method of claim 5, wherein at least one concentration of at least one component in the filtrate stream or at least one measurable cumulative parameter of the filtrate stream is ascertained (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mantell Myron (EP 0009527) (hereinafter “Mantell”) in view of Marjatta Louhi-Kultanen (“Filter cake washing:  partial dissolution of organic particles and real-time monitoring based on Raman spectroscopy”) (see attached NPL document) (hereinafter “Marjatta”).

Regarding Claim 6:
	Mantell teaches the method of claim 5, wherein the end of the filtration and washing operation is ascertained by measuring at least one parameter value of the filtrate stream over a period of a filtration and washing operation (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’).
	Mantell does not explicitly teach:
	a)  providing the at least one parameter value measured to an evaluation system,
	b)  calculating the first derivative of a measurement curve between the measurement data at the times t-1 and t, 
	c)  if the first derivative from b) is more than zero or more than a predefined value for the derivative of the measurement curve at which the method is considered to have ended, the filtration and washing operation is continued; step b) is repeated for a further measurement curve,
	d)  if the first derivative from b) is zero, if it is less than or equal to the predefined value, the filtration and washing operation is ended and the end of the filtration and washing process is communicated via a user interface, as recited in amended, dependent claim 6.
	Marjatta teaches a filter cake washing system and method including measuring and creating calibration models wherein slopes/derivatives are measured (see Marjatta FIG. 4) (see Marjatta page 271 further discussing filtration and washing) (see Marjatta page 272 section 2.4 Calibration of Raman spectra) (see Marjatta page 273).
	Mantell and Marjatta are analogous inventions in the art of teaching a filter cake washing system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the system of Mantell to further include a step of calculating a slope/derivative of a measurement curve to further determine when a filtration and washing operation is terminated and is within a desired range (see Marjatta FIG. 4) (see Marjatta page 271 further discussing filtration and washing) (see Marjatta page 272 section 2.4 Calibration of Raman spectra) (see Marjatta page 273).

Regarding Claim 7:
	The combination of Mantell in view of Marjatta teaches the method of claim 6, wherein Mantell further teaches the filter apparatus comprises a wash medium feed, and an amount of wash medium feed consumed for the filtration and washing operation until the end of the filtration and washing operation is ascertained and fixed as an optimal amount of wash medium feed for a subsequent filtration and washing operation (see Mantell page 3 lines 5-7 – “an influent stream is passed through a filter bed separating contained particulate material from the mother liquor”) (see Mantell page 3 lines 9-12 – “A wash step is then commenced in which a wash liquor is passed through a filter bed, washing mother liquor and/or soluble components sorbed or deposited on the filter bed or filter cake.”) (see Mantell page 3 lines 15-21 – “The flow is then resumed for a predetermined minimum time period and if the concentration of soluble salts in the wash liquid is, at the end of said minimum time period, not above a predetermined minimum level, the wash step is terminated.  Otherwise, the wash step is intermittently repeated until such time as the aforenoted termination occurs.”) (see Mantell page 8 lines 4-23 regarding Timers T1, T2 and T3) (see Mantell page 10 lines 11-16) (see Mantell page 12 ‘Table’) (see Mantell page 14 lines 1-4 – “…possible to wash the cake at very low flow rate thereby maximizing the effectiveness of the wash flow, minimizing the quantity of required wash fluid, but maximizing the wash time period.”).

Regarding Claim 8:
	Mantell teaches the method of claim 4, wherein the effectiveness of the filtration and washing operation is ascertained by measuring at least one parameter value of the filtrate stream over a period of a filtration and washing operation (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’).
	Mantell does not explicitly teach:
a)  transferring measurement values of the measurement data to an evaluation system over a predefined period of time in the filtration and washing operation,
b)  calculating a first derivative of a measurement curve between the measurement data at the times t-1 and t,
c)  comparing the first derivative with an approved predefined range of values for the first derivative in which the filtration and washing operation is considered to be effective,
d)  ending the filtration and washing operation and giving notice of the variance via a user interface if the first derivative is outside the predefined range of values from c), alternatively or additionally to step d)
e)  calculating a period C in which the first derivative is within the predefined range of values from c),
f)  calculating a slope value as the average slope over the period C from e),
g)  calculating a variability of the slope value over the period C from e),
h)  if the slope value from f) is within a predefined working range for the slope value and the variability of the slope from g) is less than or equal to a predefined tolerance limit for the variability at which the washing operation is considered to be effective, the washing operation is continued,
i)  if the slope value from f) is outside the predefined range of values for the slope value or the variability of the slope value from g) is above the predefined tolerance limit for the variability, a warning is issued or the filtration and washing operation is ended, as recited in amended, dependent claim 8.
Marjatta teaches a filter cake washing system and method including measuring and creating calibration models wherein slopes/derivatives are measured (see Marjatta FIG. 4) (see Marjatta page 271 further discussing filtration and washing) (see Marjatta page 272 section 2.4 Calibration of Raman spectra) (see Marjatta page 273).
	Mantell and Marjatta are analogous inventions in the art of teaching a filter cake washing system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the system of Mantell to further include a step of calculating a slope/derivative of a measurement curve to further determine when a filtration and washing operation is terminated and the effectiveness of the filtration and washing operation (see Marjatta FIG. 4) (see Marjatta page 271 further discussing filtration and washing) (see Marjatta page 272 section 2.4 Calibration of Raman spectra) (see Marjatta page 273).


Other Reference Considered
Bondarev et al. (U.S. 3,815,745) teaches a device for evaluating the quality of cake in intermittent filters.

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous specification/abstract objection has been considered and is now withdrawn as a result of the filing of the new abstract on a separate sheet.
The previous claim objections have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(b) claim rejections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of 112(b) claim rejections are now made (see above).
Regarding amended, independent claim 1, Mantell teaches a method of monitoring a filtration and washing operation on a solid-state bulk material in a filter apparatus for cake filtration (see FIGS. 1-2) (see page 1 under “Field of the Invention” – “…relates to liquid filtering and more particularly, to the period washing of the filter cake.”), comprising:
	measuring at least one parameter value of the filtrate stream over a period of the filtration and washing operation (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’), wherein the at least one parameter value includes one or more of refractive index, density, ultrasound transit time, redox potential, cumulative spectroscopic properties, absorption, impedance, color, pH conductivity, or a fluorescence signal of the filtrate stream (see page 3 lines 12-15 – “The concentration of soluble salts in the wash liquor is sensed and when the concentration reaches a predetermined minimum level, the wash liquid flow is stopped for a predetermined period of time.”) (see page 6 lines 20-23 – “The system inherently also makes a highly reliable measurement of the salts remaining in the cake by measuring the conductivity of the water extract after a period in which the wash step is interrupted…”) (see page 8 lines 4-23 regarding Timers T1, T2 and T3) (see page 10 lines 11-16) (see page 12 ‘Table’).
	Although Mantell teaches filtering and separating a solid-state bulk material in a suspension medium into a filtrate stream and a filter cake, Mantell does not explicitly teach leading off the suspension medium into a filtrate outlet.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration and washing system and method of Mantell to further lead the suspension medium to a corresponding filtrate outlet for further processing and/or disposal and/or storage (see page 5 lines 7-9 – “The wash process removes mother liquid entrapped within the filter bed or filter cake and permits recovery of this product should it be valuable.”).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773